Citation Nr: 1712560	
Decision Date: 04/18/17    Archive Date: 04/26/17

DOCKET NO.  09-13 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for a right ankle disability, to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Ahmad, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1999 to May 2008, with additional National Guard service.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  The Veteran testified before the undersigned at a hearing in April 2010, and a transcript of that hearing is of record.  

The Board previously remanded the appeal for additional development in October 2010, October 2014, and February 2016.  In light of treatment records that have been obtained and associated with the record, performance of the requested examination and addenda, and the further adjudicatory actions taken by the Agency of Original Jurisdiction, the Board finds that there has been substantial compliance with the remand requests.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141 (1999).  


FINDINGS OF FACT

1.  A right ankle disability was not manifest in service, or within one year of separation from active service, and is not otherwise shown to have developed as a result of an established event, injury, or disease during active service.

2.  The preponderance of the evidence is against a finding that the Veteran's right ankle disability was caused, or aggravated beyond its natural progression, by service-connected lumbar spine, left ankle, bilateral knee, and/or bilateral plantar fasciitis disabilities.





CONCLUSION OF LAW

The criteria for entitlement to service connection for a right ankle disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the claims file.  While the Board must provide reasons and bases supporting a decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence of record.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed. Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not given to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

VA has a duty to notify a Veteran of the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  VA also has a duty to assist Veterans in the development of claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will to provide; and (3) that the claimant is expected to provide.  The notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a service-connection claim, including:  (1) Veteran status; (2) existence of a disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice should include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notification requirements were met in correspondence to the Veteran dated in December 2010.

The Board also finds that VA's duty to assist has been satisfied.  VA has done everything reasonably possible to assist the Veteran with respect to the claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  The service medical records have been associated with the claims file.  All identified and available treatment records have been secured, which includes VA examinations and VA and private health records.

VA's duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. §§ 3.159(c)(4), 3.326(a) (2016); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  When VA provides a claimant an examination or obtains a medical opinion, the examination or opinion must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  An adequate examination must consider the issue at hand and provide sufficient analysis for the Board to weigh that examination against others.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  A medical opinion is adequate when it is based on consideration of a Veteran's medical history and examinations, and the final report describes the disability in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one.  Ardison v. Brown, 6 Vet. App. 405 (1994); Green v. Derwinski, 1 Vet. App. 121 (1991).  

The Veteran was provided with multiple VA examinations, most recently in April 2016.  The examiners reviewed the record, considered the Veteran's contentions, and provided an explanation and rationale for all opinions.  Therefore, the Board finds that the VA medical opinions are adequate.  The Board is satisfied that all relevant facts have been adequately developed to the extent possible and that no further assistance is required to comply with the duty to assist.  Accordingly, the Board will proceed with a decision.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  To establish a service connection for a disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2016). 

Additionally, service connection may be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2016).  Similarly, any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected disease, will be service connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310 (2016).  In cases of aggravation of a non-service-connected disability by a service-connected disability, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.322 (2016).

A Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 519 (1996).  

The Veteran contends that a right ankle disability was caused by service, or in the alternative, that the right ankle disability was caused or aggravated by service-connected disabilities, including lumbar spine, left ankle, bilateral knees, and/or bilateral plantar fasciitis disabilities.  In an April 2010 hearing, the Veteran stated that she injured her ankle when she fell down a ladder well in the shipyard while in service.  She stated she landed on the top of her back, but that from the waist down she was bruised.  She stated she first sought treatment for the ankles in August 2008.  The Veteran also stated that she was hit by a vehicle while on active duty in the National Guard, and that there was damage inside of the ankle and severe scarring.

The Veteran's medical service records are silent as to any complaints, treatment, or diagnosis of a right ankle injury.  December 2001 service medical records indicate complaints of left ankle and elbow pain after falling down a ladder well.  In a November 2002 Report of Medical Examination for retention, the lower extremities, feet, and other musculoskeletal were all marked normal.  The Veteran self-reported no foot troubles at this time.  A March 2008 separation exam indicated a normal musculoskeletal examination.  

At a May 2008 VA examination, the Veteran reported being diagnosed with a right ankle condition, but could not remember what.  She reported that the condition existed since 2000, and was due to a fall when she slipped on a ship.  On examination, the right ankle showed no signs of edema, effusion, weakness, tenderness, redness, heat, subluxation, or guarding of movement.  No deformity was noted.  While the Veteran reported symptoms of pain in the right ankle, X-ray findings were within normal limits, showing no evidence of fracture or other significant bone, joint, or soft tissue abnormality.  The examiner concluded that for the Veteran's claimed right ankle condition, there is no diagnosis because the condition had resolved.

In December 2008 VA medical records, the examiner noted that the Veteran admitted to a history of multiple right ankle sprains.

In a January 2009 Emergency Room discharge medical record, it was noted that the Veteran was being discharged after left ankle and foot sprain following a vehicle collision.  In a January 2009 orthopedics consult, the Veteran complained of left foot pain.  The Veteran was experiencing some right foot pain, which she believed was due to an altered gait as she was using a walker.  The examiner noted the diagnosis was left ankle sprain, and left foot anterior calcaneal process lateral margin fracture.

In a February 2009 medical questionnaire, the Veteran noted hospitalization for a left leg/foot injury resulting from being hit by a truck.  

An April 2009 physical therapy note listed plantar fasciitis, metatarsalgia, Achilles tendonitis (left), closed fraction of heel (left), ankle sprain anterior talofibular ligament, and ankle sprain deltoid ligament under problems.

In August 2009 VA medical records, the Veteran complained of pain in the bilateral arches, heels, ankles, and balls of bilateral feet.  X-rays did not show any issues with the right ankle.  The doctor assessed bilateral ankle strain, and bilateral Achilles tendinitis.  

September 2009 medical records indicated that the Veteran was in physical therapy for the left leg, specifically a broken heel and ankle.  The injury date was indicated as January 2009, when a truck hit her as she was in a crosswalk.

In November 2009 VA medical records, the Veteran indicated she was no longer having ankle pain.  In a December 2009 VA medical record, the Veteran stated she had mild soreness in the Achilles tendons when stretching, but otherwise denied pain.  The doctor noted no pain on palpation in the ankles bilaterally.  There was mild tenderness on palpation of the Achilles tendons bilaterally.  The doctor made an assessment of resolved bilateral ankle strain.  

At a March 2012 VA examination, the Veteran stated the right ankle problems started in 2000 when she kept turning her ankles on railways in the shipyards.  She did not recall treatment other than Motrin.  The Veteran stated her right ankle clicked, but the pain was not as bad as the left ankle.  On examination, the examiner noted bilateral tenderness over the medial talus and medial malleolus.  The Achilles was very tender bilaterally.  No instability was noted.  The bilateral ankle range of motion was measured as 10 degrees dorsiflexion without pain, and 60 degrees plantar flexion without pain.  Imaging results indicated the right ankle was normal.  The examiner diagnosed a recurrent right ankle strain based on focal medical malleolar distal tibial and medial tala tenderness to palpation on examination, and bilateral Achilles tendonitis.  The examiner noted that there were no findings on the X-ray.  The examiner opined that it was less likely than not that the Veteran's current right ankle disability was related to service as there was no documentation in the records of right ankle problems.  The examiner also opined that it was less likely than not that the right ankle problems began following the January 2009 vehicle collision because the records did not suggest the those conditions developed after that injury.  Further, the apparently asymmetric impact of the vehicle on the Veteran's body was not consistent with right ankle sprain.  

Regarding the right ankle's relation to other service-connected disabilities, the examiner opined that the current right ankle disability was not due to or aggravated by a service-connected disability, including left ankle or lumbar spine disabilities.  The examiner reasoned that there are generally no repetitive abnormal biomechanical forces coming down to the knees and ankle from the spine.  Likewise, the left ankle problem was not so severe that the knees or right ankle would have to compensate for it.  Additionally, the examiner noted that the chronology given by the Veteran was not consistent with a left ankle disability etiology for the right ankle problems.  

In a December 2014 VA examination addendum, after a review of previously unavailable files, the examiner noted that while there was frequent documentation of left ankle problems in service, there was insufficient documentation of right ankle problems in service to link the current right ankle disability to service, and therefore, the right ankle disability was less likely than not due to service.  

In an April 2016 VA examination addendum, the examiner clarified that the left ankle was not so impaired as to cause sufficient strain on the right ankle, resulting in the current disability.  The examiner also explained that ankle biomechanics in general are not significantly impacted by plantar fasciitis.  The examiner opined the right ankle disability was not proximately due, nor was it aggravated or permanently increased in severity beyond the natural progression of the disorder, by any of the listed service-connected disabilities. 

The Board finds that service connection for a right ankle disability is not warranted.  While the Veteran has recurrent right ankle strain and right Achilles tendonitis, the preponderance of the evidence is against a finding of a nexus between the disability and qualifying active service or a service-connected disability.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  On the contrary, the evidence weighs against such a finding.  The first objective evidence of a right knee disability appears in April 2009 medical records when the Veteran was diagnosed with bilateral ankle strain and bilateral Achilles tendonitis.  While the Veteran's medical records repeatedly document injuries, treatment, and diagnoses for the left ankle, the record does not show an in-service injury or complaint of right ankle problems until after service.  The March 2012 VA examiner diagnosed recurrent right ankle strain and bilateral Achilles based on the record, but noted that no diagnosis existed on examination.  The examiner explicitly opined that the right ankle problems were less likely than not related to service.  The examiner also opined that the right ankle problems were not related to the January 2009 vehicle collision.  The March 2012 examiner reviewed the entire medical record and took into account the lay statements by the Veteran in coming to that opinion.  However those statements did not provide objective evidence that the Veteran's current right ankle disability was related to a fall in service or the vehicle collision.  The Board is not free to substitute its own judgment for that of a medical expert.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).

The Board has also considered whether the right ankle disability was caused or aggravated by other service-connected disabilities, including a lumbar spine disability, left ankle disability, bilateral knee disability, and a bilateral plantar fasciitis disability.  In the April 2016 VA examination addendum, the examiner explicitly opined that the right ankle disability was not proximately due to, nor had it been aggravated by, any service-connected disabilities.  The examiner explained that ankle biomechanics in general are not significantly impacted by plantar fasciitis.  Further, the examiner explained that the left ankle is not so impaired as to cause sufficient strain in the right ankle to lead to the disability.  The examiner stated that the chronology given by the Veteran was also not consistent with a left ankle injury etiology for the right ankle problems.  In the April 2012 opinion, the examiner explained that the lumbar spine and knees were above the knees in the kinetic chain, and generally there are no repetitive abnormal biomechanical forces coming down to the ankle from the spine and knees.

The Board acknowledges the statements of the Veteran regarding the onset of the right ankle disability, and finds the Veteran competent to report symptoms, such as pain, because that requires only personal knowledge as it comes to her through her sense.  Layno v. Brown, 6 Vet. App. 465 (1994); Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, the issue in this case is outside the realm of common knowledge of a lay person, as a nexus is not obvious merely through observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board finds the VA examination opinions to be the most probative and persuasive evidence of record.  The VA examiner has medical training, and reviewed all the available medical records, including the Veteran's statements about the onset of the right ankle disability in service.  The Veteran has not submitted any contrary objective evidence suggesting that the right ankle disability was caused or aggravated by an in-service incident, or by other service-connected disabilities.

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection a right knee disability, to include as secondary to a service-connected lumbar spine, left ankle, bilateral knee, and bilateral plantar fasciitis disabilities, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a right ankle disability, to include as secondary to service-connected disabilities, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


